Exhibit 10.2

 



AMENDMENT NO. 1 TO THE AMENDED AND RESTATED ESCROW AGREEMENT

 

This Amendment No. 1 to the Amended and Restated Escrow Agreement, dated as of
November 21, 2014 (this “Amendment”), is made and entered into as of July 2,
2015 by and among Business Development Corporation of America II, a Maryland
corporation (the “Company”), Realty Capital Securities, LLC, a Delaware limited
liability company (the “Dealer Manager”), for itself and for and on behalf of
its selected dealers (the “Selected Dealers”), and UMB Bank, N.A., as escrow
agent, a national banking association organized and existing under the laws of
the United States of America (the “Escrow Agent”).

 

RECITALS

 

WHEREAS, the Company, the Dealer Manager, for itself and for and on behalf of
its Selected Dealers, and the Escrow Agent are parties to the Amended and
Restated Escrow Agreement, dated as of November 21, 2014 (the “Agreement”); and

 

WHERAS, the Company, the Dealer Manager, for itself and for and on behalf of its
Selected Dealers, and the Escrow Agent desire to amend the Agreement to correct
certain defined terms appearing therein, as set forth in greater detail below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Company, the Dealer Manager, for itself
and for and on behalf of its Selected Dealers, and the Escrow Agent for
themselves and their respective successors and permitted assigns, hereby agree
as follows:

 

1.          The third recital of the Agreement is hereby amended and replaced
with the following:

 

WHEREAS, the Company has agreed that the subscription price paid by subscribers
for shares will be refunded to such subscribers if at least $2,000,000 of gross
offering proceeds, including proceeds from shares purchased by the Company’s
investment adviser, BDCA Adviser II, LLC (the “Adviser”) and the Adviser’s
affiliates (the “Minimum Offering Requirement”) has not been raised within one
year from the date that the U.S. Securities and Exchange Commission (the “SEC”)
declared the Offering Document effective (such one-year anniversary being
referred to as the “Closing Date”);

 

2.          Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the law of the State of Missouri, without regard to
the conflicts of law rules of such state.

 

3.          Counterparts. This Amendment may be executed (including by facsimile
transmission with counterpart pages) in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both Parties
need not sign the same counterpart.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first above written. 

 

  COMPANY:       Business Development Corporation of America II       By:    /s/
Peter M. Budko   Name: Peter M. Budko   Title: Chairman, Chief Executive Officer
and President         DEALER MANAGER:       Realty Capital Securities, LLC      
By: /s/ Louisa Quarto   Name: Louisa Quarto   Title: President         ESCROW
AGENT:       UMB Bank, N.A., as Escrow Agent       By: /s/ Lara L. Stevens  
Name: Lara L. Stevens   Title: Vice President

 

 

 

 

 

